 



EXHIBIT 10.2
AMENDMENT NO. 2 TO
TRANSACTION AGREEMENT
     THIS AMENDMENT NO. 2 TO TRANSACTION AGREEMENT (this “Amendment”), is made
and entered into as of May 1, 2006, by and among KANSAS CITY SOUTHERN, a
Delaware corporation (“KCS”), THE KANSAS CITY SOUTHERN RAILWAY COMPANY, a
Missouri corporation (“KCSR”), NORFOLK SOUTHERN CORPORATION, a Virginia
corporation (“NS”), and THE ALABAMA GREAT SOUTHERN RAILROAD COMPANY, an Alabama
corporation and Subsidiary of NS (“AGS”), with reference to the following facts:
A. KCS, KCSR, NS and AGS are parties to that certain Transaction Agreement
entered into as of December 1, 2005, as amended by Amendment No. 1 thereto,
dated as of January 17, 2006 (the “Transaction Agreement”), pursuant to the
terms of which the parties thereto have agreed to form a joint venture for
purposes of owning and operating certain Assets.
B. Pursuant to Section 14.4 of the Transaction Agreement, the Transaction
Agreement may be amended by a written agreement executed by all of the parties
thereto.
C. The parties have determined that it is in the best interest of all parties
that the Transaction Agreement and certain exhibits and annexes thereto be
amended as set forth herein.
     NOW, THEREFORE, with reference to the foregoing facts and in consideration
of the mutual agreements and understanding set forth herein, the parties hereto,
intending to be legally bound, hereby agree as follows:
1. Defined Terms.
Capitalized terms used herein but not otherwise defined herein shall have the
meaning assigned to such terms in the Transaction Agreement.
2. Amendments.
     2.1 Clause D of the Preamble to the Transaction Agreement is hereby amended
and restated in its entirety as follows:

    “In connection with the transactions contemplated by this Agreement and the
Company Agreement, at the Closing, the parties will enter into, or will cause
the Company or their respective Affiliates to enter into, as applicable: (i) an
Operating Agreement substantially in the form attached hereto as Exhibit B (the
“Operating Agreement”), (ii) an NSR Joint Use Agreement substantially in the
form attached hereto as Exhibit C (the “NSR Joint Use Agreement”), (iii) a KCSR
Joint Use Agreement substantially in the form attached hereto as Exhibit D (the
“KCSR Joint Use Agreement”), (iv) a Western Haulage Agreement substantially in
the form attached hereto as Exhibit E, (v) a KCSR Master Interchange Agreement
substantially in the form attached hereto as Exhibit F, (vi) a Unified
Assignment and Assumption Agreement substantially in the form attached

 



--------------------------------------------------------------------------------



 



    hereto as Exhibit G, (vii) the Vicksburg Assignment Agreement (as defined in
Section 3.1(b)), (viii) the Jackson Assignment Agreement (as defined in
Section 3.1(c)), (ix) one or more Notes (as defined in Section 4), (x) the
Omnibus Bill of Sale attached hereto as Exhibit H, (xi) the Unified Liability
Agreement attached hereto as Exhibit I, (xii) the Dallas Terminal Marketing
Agreement attached hereto as Exhibit J, (xiii) NSR – KCSR Haulage Agreement (as
defined in Section 3.1(c)), (xiv) the Access Agreement (as defined in Section
10.2(c)), (xv) the one or more Tower Licenses substantially in the form attached
hereto as Exhibit U and (xvi) the Master Locomotive Agreements attached hereto
as Exhibit V (collectively, the “Ancillary Agreements”).”

     2.2 The definition of “KCSR Borrowing Capacity” contained in Section 1.1 of
the Transaction Agreement is hereby amended by replacing the reference to
“$300,000,000” contained therein with “$170,000,0000.”
     2.3 The definition of “KCS Credit Agreement” contained in Section 1.1 of
the Transaction Agreement is hereby amended by amending and restating such
definition in its entirety to read as follows:
     "KCS Credit Agreement” shall mean the Amended and Restated Credit
Agreement, dated as of April 28, 2006, among KCSR, KCS, the Subsidiary
Guarantors (as defined therein), the Lenders (as defined therein), the Issuing
Bank (as defined therein), the Swing Line Bank (as defined therein), and The
Bank of Nova Scotia, as collateral and administrative agent, as may be amended,
restated, replaced, supplemented, refinanced or otherwise modified from time to
time.”
     2.4 The definition of “Officer Certificate’s” contained in Section 1.1 of
the Transaction Agreement is hereby amended by amending and restating such
definition in its entirety to read as follows:
     "Officer’s Certificate” shall have the meaning given to that term in
Section 2.1(a); provided, that when delivered pursuant to Section 2.1(b) it
shall be as of the applicable Anniversary Date.”
     2.5 The parties hereby acknowledge that, notwithstanding anything in
Section 2.1(a) or Section 3.1(a) to the contrary, as of the Closing the NS
Interest shall be 10% (subject to adjustment pursuant to Section 2.1(b)) and the
KCS Interest shall be 90% (subject to adjustment pursuant to Section 2.1(b)).
     2.6 Section 3.1(e) of the Transaction Agreement is hereby amended by
amending and restating such section in its entirety to read as follows:
     “The parties hereto acknowledge that some of the Owned Properties may
include adjoining land, buildings, structures and other improvements that are
not included in the Assets and that, to the extent that is the case, must be
subdivided into separate lots. In such event, KCS shall promptly, and at KCS’
sole expense, take all steps necessary (including, without limitation, recording
all required deeds, performing all required surveys and obtaining all necessary
planning and zoning approvals) to subdivide and obtain a separate tax lot/parcel
for the portion

2



--------------------------------------------------------------------------------



 



of each such Owned Property that is included in the Assets, distinct from any
adjoining land, buildings, structures or other improvements that are not
included in the Assets.”
     2.7 Section 4 of the Transaction Agreement is hereby amended by amending
and restating such section in its entirety to read as follows:
     “Promptly following the Closing, KCS and NS shall cause the Company to loan
to KCS an amount not to exceed the Excess Proceeds and thereafter to KCS and NS
from time to time upon such party’s request up to an amount equal to the Excess
Capital less the aggregate amount of any outstanding loans made pursuant to this
Section 4 (such loans, the “Partner Financing”) to be evidenced by one or more
notes substantially in the form attached hereto as Exhibit N (collectively, the
“Notes”); provided, however, that in no event shall (i) the aggregate amount of
Partner Financing outstanding to KCS at any one time exceed $170,000,000 and
(ii) the Company shall not provide any Partner Financing to KCS unless the
Administrative Agent (as such term is defined in the KCS Credit Agreement) shall
have approved in writing the terms of such loan as set forth in the Form of Note
attached hereto as Exhibit N. All such Partner Financing shall first be made
available to KCS and, if KCS elects not to borrow such amounts, subsequently to
NS and shall in each case be structured so as to not violate, in the reasonable
opinion of counsel to KCS, any provision of the Indentures or the KCS Credit
Agreement.”
     2.8 Section 8 of the Transaction Agreement is hereby amended by adding the
following text to the end of such section:
     “8.16 KCS Credit Agreement. As of the Closing Date, (i) the “Effective
Date” under the KCS Credit Agreement has occurred, (ii) the Company is not a
“Subsidiary” or a “Subsidiary Guarantor” for purposes thereof and (iii) the book
value of the Assets is not more than $170,000,000.”
     2.9 Section 10.5 of the Transaction Agreement is hereby amended by adding
the following text to the end of such section:
     “From and after the Closing, in the event it is discovered that any Lien
(other than Permitted Liens or Liens arising after the Closing and resulting
from the Company’s operation of its business) exists on any of the Assets,
without prejudice to any rights or remedies which NS may have hereunder or under
any of the Ancillary Agreements and without impact on any representation,
warranty, covenant or obligation of KCS hereunder, KCS shall secure the release
of such Lien and make the filings reasonably necessary to evidence such release
as promptly as practicable. From and after the Closing, upon and after such time
as (a) the Line or any portion thereof shall permanently cease to be subject to
the Line Option, (b) the Line Option has expired, as to any portion of the Line,
pursuant to the terms and conditions as set forth in Section 10.10 of the
Transaction Agreement, or (c) the Terminal or any portion thereof shall
permanently cease to be subject to the option set forth in the Dallas Terminal
Marketing Agreement, in each case, in accordance with the terms thereof, NS
shall, upon the written request of KCS and within thirty (30) days of its
receipt of such notice, reasonably cooperate with KCS to make such filings,
including but not limited to executing a satisfactory release in recordable
form, as may be reasonably necessary to evidence such cessation or expiration.”

3



--------------------------------------------------------------------------------



 



     2.10 Section 11.2(g) of the Transaction Agreement is hereby deleted in its
entirety.
     2.11 The cover page to Annex A to the Transaction Agreement, the cover page
to Appendix A to Exhibit B to the Transaction Agreement (Operating Agreement),
the cover page to Appendix A to Exhibit F to the Transaction Agreement (Master
Interchange Agreement) and the cover page to Exhibit A to Exhibit O to the
Transaction Agreement (Temporary Access Agreement) are hereby amended by
amending and restating such pages in their entirety to read as set forth on
Exhibit A attached hereto.
     2.12 Exhibit A to the Transaction Agreement (Form of Company Agreement) is
hereby amended by amending and restating such Exhibit in its entirety to read as
set forth on Exhibit B attached hereto.
     2.13 The parties hereto acknowledge and agree that any payment by the
Company for the reasons set forth in Section 2.4 of the Company Agreement shall
not be taken into consideration in the calculation of the assumed operating
ratio set forth in Section 7(a) of the Operating Agreement.
     2.14 Pages 7, 8, 9, 10, 11A, 16, 17A and 20 of the “slic maps” attached as
part of Annex A to the Transaction Agreement, as part of Appendix A to Exhibit B
to the Transaction Agreement (Operating Agreement), as part of to Appendix A to
Exhibit F to the Transaction Agreement (Master Interchange Agreement) and as
part of Exhibit A to Exhibit O to the Transaction Agreement (Temporary Access
Agreement) are hereby amended by amending and restating such pages 7, 8, 9, 10,
11A, 16, 17A and 20 in their entirety to read as set forth on Exhibit C attached
hereto.
     2.15 The Transaction Agreement is hereby amended by inserting the schedule
of communications equipment included in the Assets attached hereto as Exhibit D
as a new Annex D thereto.
     2.16 Exhibit E to the Transaction Agreement (the Western Haulage Agreement)
is hereby amended by amending and restating such Exhibit in its entirety to read
as set forth on Exhibit E attached hereto.
     2.17 Exhibit L to the Transaction Agreement (the Jackson Assignment
Agreement) is hereby amended by amending and restating such Exhibit in its
entirety to read as set forth on Exhibit F attached hereto.
     2.18 Exhibit N to the Transaction Agreement (Form of Promissory Note) is
hereby amended by amending and restating such Exhibit in its entirety to read as
set forth on Exhibit G attached hereto.
     2.19 Exhibit S to the Transaction Agreement (NS Legal Opinion) is hereby
amended by amending and restating such Exhibit in its entirety to read as set
forth on Exhibit H attached hereto.

4



--------------------------------------------------------------------------------



 



     2.20 The Transaction Agreement is hereby amended by inserting the form of
Tower License attached as Exhibit I to this Amendment as a new Exhibit U
thereto.
     2.21 The Transaction Agreement is hereby amended by inserting the form of
Master Locomotive Agreement attached as Exhibit J to this Amendment as a new
Exhibit V thereto.
     2.22 Schedule 3.1(d) to the Transaction Agreement and Exhibit A to the form
of Unified Assignment and Assumption Agreement (attached as Exhibit G to the
Transaction Agreement) are each hereby amended by adding the following
additional agreements to the list of agreements to be assigned to the Company at
Closing (except with respect the licenses referenced in clause (f) below which
shall be assigned as soon as practicable after the Closing upon receipt of the
consent of the applicable Governmental Authority or other regulatory body):
(a) Right of Way Lease made and entered into March 23, 1989, by and between the
Board of Trustees of the Vicksburg Warrant School District and The Kansas City
Southern Railway Corporation (as successor in interest by merger with MidSouth
Rail Corporation); (b) Railroad Industrial Lease Contract dated January 11,
1988, by and between Scott County Board of Education and The Kansas City
Southern Railway Corporation (as successor in interest by merger with MidSouth
Rail Corporation); (c) Commercial Lease Contract of Sixteenth Section Lands
dated April 24, 1990, by and between Rankin County Board of Education and The
Kansas City Southern Railway Corporation (as successor in interest by merger
with MidSouth Rail Corporation); (d) the Corridor Agreement dated June 22, 2004
by and between The Kansas City Southern Railway Company and the Mississippi
Transportation Commission solely with respect to those projects described on
Exhibit A thereto along the Line; (e) the Corridor Agreement dated June 22, 2004
by and between The Kansas City Southern Railway Company and the Louisiana
Department of Transportation solely with respect to those projects described on
Exhibit A thereto along the Line; and (f) licenses for the frequencies used for
train operations on the Line, including, but not limited to (i) dispatch of the
Vicksburg sub district using AAR 86 and AAR 60 (161.400MHz and 161.010MHz),
(ii) dispatch of the Meridian sub district using AAR 97 and AAR 29 (161.565MHz
and 160.545MHz), (iii) EOT repeaters using AAR 404 and AAR 415 (452.9375MHz and
457.9375MHz) and (iv) data radio using ATCS channel pair # 5 (936.9375MHz and
897.9375MHz).
3. Limitation of Amendments.
     The amendments set forth in Section 2 above are effective for the purposes
set forth herein and will be limited precisely as written and will not be deemed
to (a) be a consent to any amendment, waiver or modification of any other term
or condition of the Transaction Agreement, (b) otherwise prejudice any right or
remedy that any party to the Transaction Agreement may now have or may have in
the future under or on in connection with the Transaction Agreement, or (c) be a
consent to any future amendment, waiver or modification of any other term or
condition of the Transaction Agreement.
4. Entire Agreement.
     This Amendment, together with the Transaction Agreement, the Company
Agreement, the Ancillary Agreements and the Confidentiality Agreement, in each
case including any attached

5



--------------------------------------------------------------------------------



 



exhibits and schedules, contain the sole and entire agreement and understanding
of the parties with respect to the entire subject matter contained herein and
therein, and any and all prior discussions, negotiations, commitments and
understandings, whether oral or otherwise, related to the subject matter
contained herein and therein are hereby merged herein and therein. Nothing in
this amendment, express or implied, is intended to confer upon any Person other
than the parties hereto any rights or remedies under or by way of this
Amendment.
5. Assignment.
No party may assign its rights or obligations under this Amendment, and any
attempted or purported assignment or any delegation of any party’s duties or
obligations arising under this Amendment to any third party or entity shall be
deemed to be null and void, and shall constitute a material breach by such party
of its duties and obligations under this Amendment; provided that NS may assign
its rights to any wholly-owned Subsidiary of NS.
6. Governing Law.
THE LAWS OF THE STATE OF DELAWARE SHALL GOVERN THE VALIDITY OF THIS AMENDMENT,
THE CONSTRUCTION OF ITS TERMS AND THE INTERPRETATION OF THE RIGHTS AND DUTIES
ARISING HEREUNDER.
7. Severability.
Whenever possible each provision of this Amendment shall be interpreted in such
manner as to be effective and valid under applicable Law, but if any provision
of this Amendment shall be or become prohibited or invalid under applicable Law,
such provision shall be ineffective to the extent of such prohibition or
invalidity without invalidating the remainder of such provision or the remaining
provisions of this Amendment.
8. Captions.
The various captions of this Amendment are for reference only and shall not be
considered or referred to in resolving questions of interpretation of this
Amendment.
9. Counterparts.
This Amendment may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.
10. Judicial Interpretation.
Should any provision of this Amendment require judicial interpretation, it is
agreed that a court or other tribunal, as described in Section 14.13 of the
Transaction Agreement, interpreting or construing the same shall not apply a
presumption that the terms hereof shall be more strictly construed against any
Person by reason of the rule of construction that a document is to be construed
more strictly against the Person who itself or through its agent prepared the
same, it being agreed that all parties have participated in the preparation of
this Amendment.

6



--------------------------------------------------------------------------------



 



11. Dispute Resolution.
Each of the parties hereto stipulates and agrees that the dispute resolution
procedures set forth in Section 14.13 of the Transaction Agreement shall apply
to any dispute, controversy or claim arising out of or relating to this
Amendment or the breach, termination or validity thereof.
[Signature Page Follows]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment No. 2 to
Transaction Agreement as of the date first above written.

              KANSAS CITY SOUTHERN
 
       
 
  By:         /s/ Larry M. Lawrence
 
       
 
      Name: Larry M. Lawrence
 
      Title: Senior Vice President and Assistant to the Chairman
 
            THE KANSAS CITY SOUTHERN RAILWAY COMPANY
 
       
 
  By:         /s/ Robert B. Terry
 
       
 
      Name: Robert B. Terry
 
      Title: Senior Vice President and General Counsel
 
            NORFOLK SOUTHERN CORPORATION
 
       
 
  By:        /s/ Kathryn B. McQuade
 
       
 
      Name: Kathryn B. McQuade
 
      Title: Executive Vice President Planning and
Chief Information Officer
 
            THE ALABAMA GREAT SOUTHERN RAILROAD COMPANY
 
       
 
  By:        /s/ Kathryn B. McQuade
 
       
 
      Name: Kathryn B. McQuade
 
      Title: Vice President

8



--------------------------------------------------------------------------------



 



EXHIBIT A
COVER PAGE TO ANNEX A OF TRANSACTION AGREEMENT / COVER PAGE TO
ANNEX A TO EXHIBIT B TO THE TRANSACTION AGREEMENT (OPERATING
AGREEMENT)
General Guidelines — Asset Identification
KCSR / NSR Joint Venture
KCS will contribute the following assets to the Joint Venture subject to the
following restrictions:
The single main line track highlighted in “green” on the attached SLIC charts,
extending between Meridian, MS., at Milepost 0.0, and Shreveport, LA., at
Milepost V — 169.85, and on the attached track charts the right of way extending
from the center point of the track to the prevailing right of way line for that
location on either side of the track, including locations highlighted in “blue”
that are beyond the prevailing right of way line.
Sidings connected to and adjacent to the single main line track that are within
the prevailing right of way line on either side of the track and whose primary
use is to meet and pass trains will be included. Sidings can generally be
identified on the Track Charts by the Control Point (CP) designation at each end
of the siding. They may also be identified by their SLIC number, and are
highlighted in “green” on the SLIC Charts)
All KCS owned tracks including but not limited to yard (see additional
explanation below), branch line, industrial lead, intermodal or strip,
interchange, mechanical, car repair or rip, and storage tracks; and all industry
and privately owned tracks or leased branch lines that connect to the single
main line are excluded. The Joint Venture will be responsible for maintaining to
the clearance point any switches connecting such tracks to the single main line
track. The attached SLIC charts and the MCS Track Identification Table below
will be used to determine the status of each track along the route.
Where the single main line track runs through a yard only the single main line
track will be included (Highlighted in “green” on the attached SLIC charts).
Through yards the right of way line for the single main line track will be
defined as the imaginary line running between the clearance points of switches
connecting to the single main line track.

       
MCS Track Identification Table
1 – 199
  Yard tracks
200 – 299
  Intermodal / Strip tracks
300 – 399
  Interchange tracks
400 – 499
  Mechanical / Rip tracks
500 – 599
  Main line / Main tracks
600 – 699
  Sidings
 
   

 



--------------------------------------------------------------------------------



 



     
700 – 799
  Industry tracks
800 – 899
  Storage tracks

The communications equipment included in the Assets to be contributed by KCS to
the Company pursuant to the terms and conditions hereof is set forth in Annex D
hereto.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF COMPANY AGREEMENT
[See Attached]

 



--------------------------------------------------------------------------------



 



EXHIBIT C
REVISED SLIC MAP PAGES 7, 8, 9, 10, 11A, 16, 17A AND 20

 



--------------------------------------------------------------------------------



 



EXHIBIT D
ANNEX D TO TRANSACTION AGREEMENT
     The following communications sites in their entirety, including property
(whether or not on the right-of-way), tower, equipment shelter, dispatch radios,
data radios, EOT repeaters, antenna systems, and appurtenances:
Arcadia, LA
Ruston, LA
Calhoun, LA
Bee Bayou, LA
Tallulah, LA
Mt. Alban, MS
Bolton, MS
Pelahatchie, MS
Forest, MS
Equipment at the following sites as designated below:

               
KCS general office in Shreveport, LA:
       
Dispatch radio base and antenna system necessary for dispatching and operation
of traffic along the Line
       
 
     
KCS communications site in Ringgold, LA:
       
Dispatch radio base and antenna system necessary for dispatching and operation
of traffic along the Line
       
 
     
KCS yard in Minden, LA:
       
Dispatch radio base and antenna system necessary for dispatching and operation
of traffic along the Line
       
Data radio Base Communications Package and antenna system necessary for
dispatching and operation of traffic along the Line
       
EOT repeater and antenna system necessary for dispatching and operation of
traffic along the Line
       
 
     
Ouachita River bridge in Monroe, LA:
       
Local railroad radio and antenna necessary for dispatching and operation of
traffic along the Line
       
Marine radio and antenna necessary for dispatching and operation of traffic
along the Line

 



--------------------------------------------------------------------------------



 



               
KCS yard in Monroe, LA:
     
Dispatch radio base and antenna system necessary for dispatching and operation
of traffic along the Line
       
Data radio Base Communications Package and antenna system necessary for
dispatching and operation of traffic along the Line
       
EOT repeater and antenna system necessary for dispatching and operation of
traffic along the Line
       
 
     
KCS High Oak office in Jackson (Pearl), MS:
       
Dispatch radio base and antenna system necessary for dispatching and operation
of traffic along the Line
       
Data radio Base Communications Package and antenna system necessary for
dispatching and operation of traffic along the Line
       
 
     
KCS yard in Newton, MS:
       
Dispatch radio base and antenna system necessary for dispatching and operation
of traffic along the Line
       
Data radio Base Communications Package and antenna system necessary for
dispatching and operation of traffic along the Line
       
 
     
KCS TV Hill communications site in Meridian, MS:
       
Dispatch radio base and antenna system necessary for dispatching and operation
of traffic along the Line
       
Data radio Base Communications Package and antenna system necessary for
dispatching and operation of traffic along the Line

 



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF WESTERN HAULAGE AGREEMENT
[See attached]

 



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF JACKSON ASSIGNMENT AGREEMENT
[See attached]

 



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF PROMISSORY NOTE
[See attached]

 



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF NS LEGAL OPINION
[See attached]

 



--------------------------------------------------------------------------------



 



EXHIBIT I
FORM OF TOWER LICENSE
[See attached]

 



--------------------------------------------------------------------------------



 



EXHIBIT J
FORM OF MASTER LOCOMOTIVE AGREEMENT
[See attached]

 